Title: To Thomas Jefferson from T. Maxcy, 8 November 1822
From: Maxcy, T.
To: Jefferson, Thomas


                        Sir,
                        
                            Tulip Hill, near Annapolis, Md.
                            Nov. 8. 1822.
                        
                    The devotion to the interests of science and learning, which you have always manifested; and the illustrious example of attention to the establishment of literary institutions, which you have exhibited since your retirement from public cares, induce me to suppose you will take an interest in the Maryland Resolutions for the appropriation of Public Land for the Purposes of education in such states, as have hitherto received none. I have therefore taken the liberty of sending you a pamphlet, hastily written amidst the interruptions incident to a journey to Bedford Springs, for the health of my family, in defence of those Resolutions, and in answer, principally; to the adverse Report and Resolutions of Massachusetts. The ultimate success of the Maryland Proposition will depend much upon the part, which Virginia shall take; and I cannot but hope, that your Opinion, which will have a decisive weight, will be favourable.I have the honour to be, with the greatest respect Sir, Yr mo: obt humble sert
                        T. Maxcy.